        Case 2:20-cv-02007-DB Document 15 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ARTHUR TAYLOR,                                    No. 2:20-cv-2007 DB P
12                       Plaintiff,
13              v.                                      ORDER
14    LANDON BIRD,
15                       Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983. Recently, plaintiff filed a document titled “Motion,” but the

19   nature of his request is unclear. (ECF No. 11.) At the conclusion of this document, he writes, “I

20   do need legal help!” Therefore, the Court construes this filing as a motion for appointment of

21   counsel.

22          The United States Supreme Court has ruled that district courts lack authority to require

23   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

24   U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the voluntary

25   assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017

26   (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990). In the present

27   case, the court does not find the required exceptional circumstances. Plaintiff’s request for the

28   appointment of counsel will therefore be denied.
                                                        1
          Case 2:20-cv-02007-DB Document 15 Filed 03/22/21 Page 2 of 2


 1             Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the appointment of

 2   counsel is denied.

 3   Dated: March 20, 2021

 4

 5

 6   /DLB7;
     DB/Inbox/Substantive/tayl2007.31
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
